Case: 20-10487     Document: 00515630733         Page: 1     Date Filed: 11/09/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-10487                      November 9, 2020
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Phillip Sterling, Sr.,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                           Northern District of Texas
                            USDC No. 3:18-CV-526


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Phillip Sterling appeals the district court’s summary judgment in
   favor of the United States (“the Government”) in this Federal Tort Claims
   Act (“FTCA”) case. See 28 U.S.C. §§ 1346(b) & 2674. For the following
   reasons, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10487      Document: 00515630733          Page: 2    Date Filed: 11/09/2020




                                    No. 20-10487


                     I. Facts & Procedural History
          In March 2018, Sterling, a United States military veteran appearing
   pro se, brought a medical negligence suit under the FTCA for injuries that he
   allegedly suffered during surgery at the Veterans Affairs North Texas
   Healthcare System in Dallas (“VA”). His complaint alleged that he
   sustained injuries in December 2014 during a robotic assisted surgical
   procedure that he underwent to have a cancerous mass on his kidney
   removed. According to Sterling, after the procedure, he began suffering from
   intense pain, weakness, tremors, numbness, fatigue, chronic cough, and
   permanent nerve damage. He stated in his complaint that, prior to the
   procedure that left him “crippled” and “100% disabled,” he “was a healthy
   adult male with the only medical condition known to him [being] the
   diagnosed left kidney cancer.” For his alleged injuries, Sterling sought
   compensatory, punitive, exemplary, and treble damages, and costs.
          In June 2018, the Government filed its answer denying the allegations
   set forth in Sterling’s complaint. The district court set the parties’ discovery
   deadline for December 31, 2019. Sterling served discovery requests and the
   Government responded with documents over the next few months. In
   February 2019, Sterling filed to designate Peggy Martin as an expert. Then in
   May 2019, over a year after filing his original complaint, Sterling hired
   counsel. In July 2019, the district court extended the expert designation
   deadline to December 19, 2019, and the discovery deadline was extended to
   March 30, 2020.
          On February 28, 2020, the Government moved for summary
   judgment on all of Sterling’s claims. Sterling’s response to the summary
   judgment motion was due on March 20, 2020, but no response was filed.
   While the summary judgment motion was pending, the parties informally




                                          2
Case: 20-10487       Document: 00515630733             Page: 3     Date Filed: 11/09/2020




                                       No. 20-10487


   discussed extending the response deadline to May 1, 2020, 1 but Sterling
   never filed a motion for an extension with the district court.
          The district granted the Government’s summary judgment motion on
   March 31, 2020. It explained in its order that “[b]ecause the government has
   pointed to the absence of evidence to support Sterling’s claims and he has
   not produced evidence in response to the motion, the government is entitled
   to summary judgment dismissing Sterling’s action with prejudice.” In its
   memorandum opinion and order, the district court explained that
   “[a]lthough [Sterling’s] failure to respond does not permit the court to enter
   a ‘default’ summary judgment, ‘[a] summary judgment nonmovant who does
   not respond to the motion is relegated to [his] unsworn pleadings, which do
   not constitute summary judgment evidence[.]’” (internal citations omitted).
   The district court further reasoned that under Rule 56(e), it was permitted to
   accept the Government’s statement of facts as undisputed since Sterling did
   not contest them by responding to the motion. On this basis, summary
   judgment was appropriate since the motion and supporting materials—
   including the facts considered undisputed—showed that the Government
   was entitled to the relief it sought.
          On April 1, 2020, twelve days after his response was due, and the day
   after the district court granted summary judgment in favor of the
   Government, Sterling moved to reinstate the case. About a week later, he also
   moved for an extension to file a response to the summary judgment motion
   and to designate an expert witness. The Government opposed the motions
   and objected to the expert witness designation. The district court treated
   Sterling’s motion to reinstate as a Rule 59(e) motion to alter or amend the



          1
            The parties appear to agree that the intended date was May 1, 2020 although an
   email between them mistakenly stated April 1, 2020.




                                             3
Case: 20-10487      Document: 00515630733          Page: 4    Date Filed: 11/09/2020




                                    No. 20-10487


   judgment and denied it. See Fed. R. Civ. P. 59(e). It then denied as moot
   Sterling’s motion for an extension of time to respond to the Government’s
   summary judgment motion as well as the Government’s objection to
   Sterling’s expert witness designation.
          In its 22-page memorandum opinion and order, the district court again
   explained that it did not grant a “default” summary judgment but instead
   had granted the Government’s motion based on the absence of evidence to
   support Sterling’s claims and his failure to present evidence that created a
   genuine issue of material fact. The court clarified that, even if Sterling had
   timely responded to the motion, it would have nevertheless granted summary
   judgment for the Government because Sterling failed to properly designate
   expert witnesses who would have provided expert testimony to support his
   claims. With respect to Sterling’s attempts to designate expert witnesses, the
   district court noted that he failed to provide the required Rule 26 disclosures
   for both his retained and non-retained experts. See Fed. R. Civ. P.
   26(a)(2)(B), (C). The district court further concluded that Sterling’s failure
   to provide the requisite Rule 26 disclosures was neither substantially justified
   nor harmless. The district court determined that, although the discovery
   period had not yet closed when it granted the Government’s summary
   judgment motion, the deadline to designate experts had passed, and Sterling
   had failed to seek an extension or other relief under Rule 56(d), so he was not
   entitled to relief under Rule 59(e). The district court also determined that
   Sterling was not entitled to Rule 59(e) relief after considering miscellaneous
   factors such as excusable neglect or a meritorious claim. The district court




                                            4
Case: 20-10487       Document: 00515630733             Page: 5     Date Filed: 11/09/2020




                                       No. 20-10487


   concluded that Sterling was not entitled to relief on any asserted ground.
   Sterling filed this appeal.2
                            II. Standard of Review
          “We review a grant of summary judgment de novo.” Sanders v.
   Christwood, 970 F.3d 558, 561 (5th Cir. 2020). “Summary judgment is proper
   ‘if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.’” Id. (citing Fed.
   R. Civ. P. 56(a)). “We generally review a decision on a motion to alter or
   amend judgment for abuse of discretion, although to the extent that it
   involves a reconsideration of a question of law, the standard of review is de
   novo.” Alexander v. Wells Fargo Bank, 867 F.3d 593, 597 (5th Cir. 2017).
                                   III. Discussion
          Sterling argues on appeal that the district court erred in granting
   summary judgment in favor of the Government and that it abused its
   discretion in declining to alter or amend the judgment and in denying his
   motion to reinstate the case. We disagree.
          As an initial matter, the district court’s summary judgment in favor of
   the Government was proper. As the district court noted, even if Sterling had
   filed a response to the Government’s summary judgment motion, he failed
   to come forward with the requisite Rule 26 disclosures needed for his
   designated retained and unretained experts. Without properly designated
   expert witnesses who could provide expert testimony to support his claims,
   Sterling could not rebut the Government’s summary judgment motion. See
   Hannah v. United States, 523 F.3d 597, 602 (5th Cir. 2008) (“Because the



          2
           Sterling appeals the district court’s summary judgment in favor of the
   Government and its subsequent judgment denying Sterling’s motion to reinstate the case.




                                             5
Case: 20-10487      Document: 00515630733          Page: 6    Date Filed: 11/09/2020




                                    No. 20-10487


   mode of treatment for [the infection] is not a matter of common knowledge
   or within the general experience of a layman, [the plaintiff] was required to
   present expert testimony to establish the applicable standard of care and to
   show how the care he received breached that standard. He neither designated
   nor hired an expert to testify on his behalf, so the district court properly
   granted summary judgment on the FTCA claim.”).
          Likewise, Sterling’s argument that the district court erred in granting
   summary judgment prior to the close of discovery is misplaced. Because he
   failed to properly designate his expert witnesses by the December 2019
   expert designation deadline, the March 2020 discovery deadline was
   “immaterial” to its consideration of the Government’s motion for summary
   judgment. See Emery v. Medtronic, Inc., 793 F. App’x 293, 296 (5th Cir. Dec.
   9, 2019) (per curiam) (unpublished) (“It is immaterial that the discovery
   period had not closed before the district court ruled on [the defendant’s]
   motion for summary judgment. The deadline for [the plaintiff] to designate
   experts had passed, and [the plaintiff’s] design defect claim could not survive
   summary judgment without expert testimony.”).
          The district court’s denial of Sterling’s motion to reinstate the case or
   alter or amend the judgment was also warranted. The Government did not
   move for summary judgment until nearly two years after Sterling filed the
   initial lawsuit and approximately nine months after he had retained counsel.
   Sterling had adequate notice to prepare and respond but failed to do so.
   Moreover, the district court waited an additional eleven days after Sterling’s
   response deadline had passed before granting summary judgment for the
   Government. Sterling contends that his attorney failed to request an
   extension to respond to the Government’s summary judgment motion
   because he was “focus[ed] on establishing [] discovery deadlines.” This
   argument is unpersuasive. As the district court observed, Sterling’s




                                          6
Case: 20-10487       Document: 00515630733             Page: 7     Date Filed: 11/09/2020




                                       No. 20-10487


   counsel’s failure “to comply with the court’s scheduling order or Rule 56 3
   due to counsel’s carelessness with or misapprehension of . . . the applicable
   rules of court does not warrant Rule 59(e) or Rule 60(b)(1) relief.” See
   Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 357 (5th Cir. 1993)
   (“In fact, a court would abuse its discretion if it were to reopen a case [under
   the Federal Rules] when the reason asserted as justifying relief is one
   attributable solely to counsel’s carelessness with or misapprehension of the
   law or the applicable rules of court.”).
                                  IV. Conclusion
          For the forgoing reasons, the district court’s summary judgment in
   favor of the Government and its judgment denying Sterling’s motion to
   reinstate the case are AFFIRMED.




          3
            Federal Rule of Civil Procedure 56(d) provides an avenue for counsel to seek a
   continuance should it need an extension of a summary judgment response deadline.




                                             7